In a coram nobis proceeding, defendant appeals from an "order” of the County Court, Dutchess County, allegedly dated and entered March 10, 1964, which denied without a hearing his application to vacate a judgment of said court, rendered July 16, 1957 upon his plea of guilty, convicting him of conspiracy, as a misdemeanor, and of burglary in the third degree, and imposing sentence. Appeal dismissed. The notice of appeal is apparently dated March 20, 1964 and was filed in the County Clerk’s office on March 23, 1964. It states that the appeal is taken from an order dated March 10, 1964. There is no such order in the record. The record discloses that, while the County-Judge did render his decision denying defendant’s application on March 10, 1964, the official order of denial was not made until April 3, 1964. Under the circumstances, defendant’s appeal from a nonexistent order of March 10, 1964 must be dismissed. We have considered defendant’s contentions, however; and, if we did not dismiss the appeal, we in any event would affirm on the merits the denial of defendant’s coram nobis application. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.